Case: 1:18-cv-00820-MWM-MRM Doc #: 22 Filed: 05/14/20 Page: 1 of 16 PAGEID #: 1873




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION AT CINCINNATI

 QURAN HAMM,

                           Petitioner,                    :   Case No. 1:18-cv-820

         - vs -                                               District Judge Matthew W. McFarland
                                                              Magistrate Judge Michael R. Merz

 Ron Erdos 1, Warden, Southern
 Ohio Correctional Facility

                                                          :
                           Respondent.


                           REPORT AND RECOMMENDATIONS


         This habeas corpus case, brought pro se by Petitioner Quran Hamm under 28 U.S.C. §

 2254, is before the Court for decision on the merits on the Petition (ECF No. 5), the State Court

 Record (ECF No. 8, 15), and the Return of Writ (ECF No. 9). In the Order for Answer, Magistrate

 Judge Litkovitz set a deadline of twenty-one days after the Return for Petitioner to file a reply

 (ECF No. 4, PageID 24). That time expired March 26, 2019, and no reply has been filed.

         The Magistrate Judge reference in this case was recently transferred to the undersigned to

 help balance the Magistrate Judge workload in the District.




 1
  As the Warden at SOCF, Erdos is the custodian of Petitioner and therefore the correct respondent in this case. The
 caption is ordered amended as set forth above.

                                                         1
Case: 1:18-cv-00820-MWM-MRM Doc #: 22 Filed: 05/14/20 Page: 2 of 16 PAGEID #: 1874




 Litigation History



         On September 12, 2014, the Hamilton County Grand Jury indicted Hamm in Case No.

 B1405019 on two counts of Felonious Assault with three firearm specifications each, in violation

 of Ohio Revised Code § 2903.11(A)(2)) (Counts 1 and 2); one count of Trafficking in Marijuana

 in violation of Ohio Revised Code § 2925.03(A)(2)) (Count 3); two counts of Having Weapons

 While Under Disability in violation of Ohio Revised Code § 2923.13(A)(2)) (Counts 4 and 5); and

 one count of Having Weapons While Under Disability in violation of Ohio Revised Code §

 2923.13(A)(3)) (Count 6). (Indictment, State Court Record, ECF No. 8, Exhibit 1).

         On July 23, 2015, the Hamilton County Grand Jury indicted Hamm in Case No. B1503840 on

 one count of Felonious Assault in violation of Ohio Revised Code § 2903.11(A)(1)) (Count

 1)(Indictment, State Court Record. ECF No. 8, Exhibit 4). Over Hamm’s objection, the cases were

 consolidated for trial.

         Hamm pleaded guilty to a reduced charge of marijuana trafficking, but elected a jury trial on

 the felonious assault counts and specifications and a bench trial on the weapons under disability

 charges. The jury convicted Hamm on one felonious assault charge from each case with the firearm

 specification. The court found him guilty of two counts of having weapons while under disability

 (Case No. B1405019, Counts 4 and 5). After merging some counts and specifications, the court

 imposed an aggregate sentence of twenty-nine years.

         The cases were consolidated on appeal and the judgments were affirmed. State v. Hamm, 2017-

 Ohio-2663 (Ohio App. 1st Dist. June 30, 2017). Hamm filed an untimely notice of appeal to the

 Supreme Court of Ohio on September 20, 2017, which that court denied. State v. Hamm, 151 Ohio St.

 3d 1451 (2017).

         Hamm filed a motion to dismiss for lack of jurisdiction in the Common Pleas Court, but he did


                                                  2
Case: 1:18-cv-00820-MWM-MRM Doc #: 22 Filed: 05/14/20 Page: 3 of 16 PAGEID #: 1875




 not appeal from a denial of that motion. He then filed his Petition in this Court, pleading the following

 claims:

                 GROUND ONE: “The trial court erred to the prejudice of
                 Defendant by allowing the State to present inadmissible other acts
                 evidence of prior administrative and jail disciplinary incidents and
                 purported witness intimidation to the jury pursuant to Evid. R.
                 404(B).”
                 *
                 GROUND TWO: “The trial court abused its discretion by
                 improperly joining the two indictments against Defendant into a
                 single trial. Evidence from the B-1405019 case was heard by the
                 same jury hearing the B1503840 case and prejudice evidence.”
                 *
                 GROUND THREE: “The trial court erred to the prejudice of
                 Defendant by allowing the State to present the inadmissible hearsay
                 testimony of Donnell Woods to the jury. Woods state certainly
                 testimonial it was a solemn declaration that he made in order to
                 establish that somebody fired a gunshot at officers Weigand and
                 Bode.”
                 *
                 GROUND FOUR: “The trial courts admission of Donnell Woods
                 testimony statement violated Defendant’s constitutional right to
                 confront his accusers. It cannot be said that this testimony’s
                 introduction was harmless. Woods statement was perhaps the most
                 compelling and damning piece of evidence pertaining to the critical
                 issue of whether the officers were shot at to begin with.”
                 *
                 GROUND FIVE: “Defendant was deprived of his constitutional
                 right to the effective assistance of counsel. It came to light right
                 before trial Mr. Hamm’s previous attorney Mary Jill Donovan
                 assisted Christopher Hill with arranging a meeting with the
                 Hamilton County Prosecutor’s Office detective to exchange and
                 offer his testimony against Mr. Hamm for case consideration.”
                 *
                 GROUND SIX: “Defendant was deprived of his constitutional right
                 to the effective assistance of trial counsel. Defendant’s counsel
                 Mary J. Donovan represented Mr. Hamm and Christopher Hill
                 concurrently. She arranged a meeting between the Hamilton County
                 Prosecutors Office detective Pitchford to offer his prejudice and
                 false testimony against the Defendant in exchange for case
                 consideration. Creating a conflict of interest. Denying the Defendant
                 his right to effective assistance of counsel.”
                 *
                 GROUND SEVEN: “Defendant claims actual innocence.
                 Defendant is innocent of the crime regarding case #B1405019. The
                                                    3
Case: 1:18-cv-00820-MWM-MRM Doc #: 22 Filed: 05/14/20 Page: 4 of 16 PAGEID #: 1876




                crime never happened for the defendant to be indicted and the trial
                court impose the judgment and sentence on the defendant he
                received. The victims in B1405019 case never confirmed that a
                crime took place during their testimonies and there was evidence of
                a crime. The defendant is innocent in the B1405019 case the State
                used false and prejuried [sic] testimony to convict defendant.”

 (Petition, ECF No. 5, PageID 29-38).

                                             Analysis



 Ground One: Trial Court Error in Admitting Evidence



        In his First Ground for Relief, Hamm claims the trial court erred by admitting evidence of

 other bad acts in violation of Ohio R. Evid. 404(B).

        Respondent asserts this Ground for Relief, as well as Grounds Two, Three, Four, Five, and

 Six, is procedurally defaulted because, although it was raised on direct appeal, Hamm failed to

 timely file an appeal to the Ohio Supreme Court from the First District’s decision.

        The procedural default doctrine in habeas corpus is described by the Supreme Court as

 follows:

                In all cases in which a state prisoner has defaulted his federal claims
                in state court pursuant to an adequate and independent state
                procedural rule, federal habeas review of the claims is barred unless
                the prisoner can demonstrate cause of the default and actual
                prejudice as a result of the alleged violation of federal law; or
                demonstrate that failure to consider the claims will result in a
                fundamental miscarriage of justice.


 Coleman v. Thompson, 501 U.S. 722, 750 (1991); see also Simpson v. Jones, 238 F.3d 399, 406

 (6th Cir. 2000). That is, a petitioner may not raise on federal habeas a federal constitutional rights

 claim he could not raise in state court because of procedural default. Wainwright v. Sykes, 433 U.S.


                                                   4
Case: 1:18-cv-00820-MWM-MRM Doc #: 22 Filed: 05/14/20 Page: 5 of 16 PAGEID #: 1877




 72 (1977); Engle v. Isaac, 456 U.S. 107, 110 (1982). “Absent cause and prejudice, ‘a federal

 habeas petitioner who fails to comply with a State’s rules of procedure waives his right to federal

 habeas corpus review.’” Boyle v. Million, 201 F.3d 711, 716 (6th Cir. 2000), quoting Gravley v.

 Mills, 87 F.3d 779, 784-85 (6th Cir. 1996); Murray v. Carrier, 477 U.S. 478, 485 (1986); Engle,

 456 U.S. at 110; Wainwright, 433 U.S. at 87.

        Failure to raise a constitutional issue at all on direct appeal is subject to the cause and

 prejudice standard of Wainwright v. Sykes, 433 U.S. 72 (1977). Murray v. Carrier, 477 U.S. 478,

 485 (1986); Mapes v. Coyle, 171 F.3d 408, 413 (6th Cir. 1999); Rust v. Zent, 17 F.3d 155, 160 (6th

 Cir. 1994); Leroy v. Marshall, 757 F.2d 94, 97 (6th Cir.), cert denied, 474 U.S. 831 (1985). Failure

 to present an issue to the state supreme court on discretionary review constitutes procedural

 default. O’Sullivan v. Boerckel, 526 U.S. 838, 848 (1999)(citations omitted).

        The Sixth Circuit Court of Appeals requires a four-part analysis when the State alleges a

 habeas claim is precluded by procedural default. Barton v. Warden, S. Ohio Corr. Facility, 786

 F.3d 450, 464 (6th Cir. 2015), Guilmette v. Howes, 624 F.3d 286, 290 (6th Cir. 2010)(en banc);

 Eley v. Bagley, 604 F.3d 958, 965 (6th Cir. 2010); Reynolds v. Berry, 146 F.3d 345, 347-48 (6th

 Cir. 1998), citing Maupin v. Smith, 785 F.2d 135, 138 (6th Cir. 1986); accord Lott v. Coyle, 261

 F.3d 594, 601-02 (6th Cir. 2001); Jacobs v. Mohr, 265 F.3d 407, 417 (6th Cir. 2001).

                First the court must determine that there is a state procedural rule
                that is applicable to the petitioner's claim and that the petitioner
                failed to comply with the rule.
                                ....
                Second, the court must decide whether the state courts actually
                enforced the state procedural sanction, citing County Court of Ulster
                County v. Allen, 442 U.S. 140, 149, 99 S.Ct. 2213, 60 L.Ed.2d 777
                (1979).




                                                  5
Case: 1:18-cv-00820-MWM-MRM Doc #: 22 Filed: 05/14/20 Page: 6 of 16 PAGEID #: 1878




                Third, the court must decide whether the state procedural forfeiture
                is an "adequate and independent" state ground on which the state
                can rely to foreclose review of a federal constitutional claim.

                Once the court determines that a state procedural rule was not
                complied with and that the rule was an adequate and independent
                state ground, then the petitioner must demonstrate under Sykes that
                there was "cause" for him to not follow the procedural rule and that
                he was actually prejudiced by the alleged constitutional error.

 Maupin v. Smith, 785 F.2d 135, 138 (6th Cir. 1986); accord, Hartman v. Bagley, 492 F.3d 347, 357

 (6th Cir. 2007), quoting Monzo v. Edwards, 281 F.3d 568, 576 (6th Cir. 2002). A habeas petitioner

 can overcome a procedural default by showing cause for the default and prejudice from the asserted

 error. Atkins v. Holloway, 792 F.3d 654, 657 (6th Cir. 2015).

        Ohio has a relevant procedural rule: an appeal to the Supreme Court of Ohio from a

 decision of an intermediate court of appeals must be filed within forty-five days of the appellate

 judgment. S.Ct.Prac.R. 7.01(A)(1)(a)(i). That rule is an adequate and independent state ground

 of decision. Bonilla v. Hurley, 370 F.3d 494, 497 (6th Cir. 2004). The rule was enforced against

 Hamm when the Ohio Supreme Court denied his motion for leave to file a delayed appeal and

 dismissed the appeal (Entry, State Court Record, ECF No. 8, Ex. 23, PageID 190). Where a state

 court is entirely silent as to its reasons for denying requested relief, as when the Ohio Supreme

 Court denies leave to file a delayed appeal by form entry, the federal courts assume that the state

 court would have enforced any applicable procedural bar. Bonilla,370 F.3d at 497, citing Simpson

 v. Sparkman, 94 F.3d 199, 203 (6th Cir. 1996).

        The question then is whether Hamm can show cause and prejudice excusing his default.

 In her Report recommending that a stay be denied, Magistrate Judge Litkovitz noted

                As cause for his failure to file a timely appeal to the Ohio Supreme
                Court, petitioner argued that he provided his appeal to the Lebanon
                Correctional Institution mailroom on August 8, 2017, but that it was
                not received by the Ohio Supreme Court Clerk until August 15,

                                                  6
Case: 1:18-cv-00820-MWM-MRM Doc #: 22 Filed: 05/14/20 Page: 7 of 16 PAGEID #: 1879




                2017, one day after the deadline for submitting a timely appeal. (See
                Doc. 8, Ex. 22). See Henderson v. Palmer, 730 F.3d 554 (6th Cir.
                2013) ("when a prisoner submits a petition to the prison mailroom
                five days prior to a filing deadline and it is not delivered there is
                cause to excuse the procedural default"). See also Foster v. Warden,
                575 F. App'x 650, 654 (6th Cir.20 14) (holding that an Ohio
                prisoner, who had "delivered his filing to prison officials at least five
                days before it was due," established cause for his procedural default
                because "[e]ven allowing for a prison 's mail procedures, five days
                certainly provided sufficient time for it to arrive timely in the normal
                course of events") (internal citation and quotation marks omitted).

 (Report, ECF No. 13, PageID 1432, n.3).

        Although Judge Litkovitz did not adjudicate the procedural default defense at that point,

 the authority she cited permits the Court to find Hamm has excused his default. His Affidavit

 attached to his Motion for Delayed Appeal avers that he delivered his Memorandum in Support of

 Jurisdiction to the institutional mailroom on August 8, 2017, six days before it was due to be filed

 (State Court Record, ECF No. 8, PageID 171). That claim is corroborated by the attached Cash

 Withdrawal slip showing a request for funds on August 7, 2017. Id. at PageID 173. While the

 Affidavit was not enough to satisfy the Supreme Court of Ohio, this Court has no competing

 evidence. Hamm’s Affidavit brings him within the time frames accepted by the Sixth Circuit in

 Henderson and Foster, supra.

        Accordingly, the Magistrate Judge recommends that Respondent’s procedural default

 defense as to Grounds One, Two, Three, Four, Five, and Six based on Hamm’s failure to timely

 appeal to the Supreme Court of Ohio be OVERRULED.

      Respondent also defends Ground One on the merits, asserting that it is not cognizable in

 federal habeas corpus (Return, ECF No. 9, 1407-08). This defense is well taken. As Respondent

 notes, Hamm presented this claim to the First District Court of Appeals solely as an Ohio evidence

 law claim under Ohio R. Evid. 404(B) and Ohio Revised Code § 2945.59. This Court is bound by



                                                   7
Case: 1:18-cv-00820-MWM-MRM Doc #: 22 Filed: 05/14/20 Page: 8 of 16 PAGEID #: 1880




 the First District’s determination of Ohio law. Bradshaw v. Richey, 546 U.S. 74 (2005). Federal

 habeas corpus is available only to correct federal constitutional violations. 28 U.S.C. § 2254(a);

 Wilson v. Corcoran, 562 U.S. 1 (2010); Lewis v. Jeffers, 497 U.S. 764, 780 (1990); Smith v.

 Phillips, 455 U.S. 209 (1982), Barclay v. Florida, 463 U.S. 939 (1983). "[I]t is not the province

 of a federal habeas court to reexamine state court determinations on state law questions. In

 conducting habeas review, a federal court is limited to deciding whether a conviction violated the

 Constitution, laws, or treaties of the United States." Estelle v. McGuire, 502 U.S. 62, 67-68 (1991);

 see also Elmendorf v. Taylor, 23 U.S. (10 Wheat.) 152, 160 (1825)(Marshall C. J.); Bickham v.

 Winn, 888 F.3d 248 (6th Cir. Apr. 23, 2018)(Thapar concurring).

        Hamm does not mention the United States Constitution in his First Ground for Relief, but

 a claim that admission of other bad acts evidence violated the Constitution would be unavailing.

 “There is no clearly established Supreme Court precedent which holds that a state violates due

 process by permitting propensity evidence in the form of other bad acts evidence.” Bugh v.

 Mitchell, 329 F.3d 496, 512 (6th Cir. 2003), noting that the Supreme Court refused to reach the

 issue in Estelle v. McGuire. 502 U.S. 62 (1991).

        Hamm’s Ground One should be dismissed on the merits.



 Ground Two: Improper Joinder



        In his Second Ground for Relief, Hamm asserts the Common Pleas Court abused its

 discretion in joining his two cases for trial. As with Ground One, this claim does not on its face

 state a claim under the Constitution and Hamm did not present this claim as a federal constitutional

 claim to the Ohio courts. Although it is not procedurally defaulted by Hamm’s failure to timely



                                                    8
Case: 1:18-cv-00820-MWM-MRM Doc #: 22 Filed: 05/14/20 Page: 9 of 16 PAGEID #: 1881




 appeal to the Supreme Court of Ohio, it is defaulted by his failure to present it as a constitutional

 claim before coming to federal court.

         In the Ohio courts, this was presented as a claim of abuse of discretion by the trial judge.

 However, an abuse of discretion by a state judge does not constituted a violation of due process.

 Sinistaj v. Burt, 66 F.3d 804 (6th Cir. 1995).

         Even if the joinder here were improper, “Improper joinder does not, in itself, violate the

 Constitution.” United States v. Lane, 474 U.S. 438, 446 n. 8 (1986). To obtain federal habeas

 relief on a misjoinder claim involving state law, a petitioner “must show that misjoinder of the

 counts ‘result[ed] in prejudice so great as to deny a defendant his . . .right to a fair trial.” Davis v.

 Coyle, 475 F.3d 761, 777 (6th Cir. 2007)(quoting Lane, 474 U.S. at 446 n.8). Hamm has made no

 such showing. As the First District found, the evidence as to the two cases was simple and direct.

 State v. Hamm, supra, at ¶ 24.

         Hamm’s Second Ground for Relief should be dismissed as without merit.



 Ground Three: Admission of Inadmissible Hearsay



         In his Third Ground for Relief, Hamm complains of the admission of the hearsay statement

 of Donnell Woods. Woods was the driver of a car which was stopped by police. When the stop

 occurred, Hamm jumped from the car, shot at the officers, and then ran. Officer Weigand testified

 that Woods said “I didn’t know that motherfucker was going to shoot at you.” The Fist District

 overruled an assignment of error claiming it was improper to allow this testimony from Weigand,

 finding that it was an admissible excited utterance and that there had been no contemporaneous

 objection.



                                                    9
Case: 1:18-cv-00820-MWM-MRM Doc #: 22 Filed: 05/14/20 Page: 10 of 16 PAGEID #: 1882




          Because there had been no contemporaneous objection, the First District reviewed this

  assignment only for plain error. Review for plain error is an enforcement of the contemporaneous

  objection rule, not a waiver of it. Wogenstahl v. Mitchell, 668 F.3d 307, 337 (6th Cir. 2012); Jells

  v. Mitchell, 538 F.3d 478, 511 (6th Cir. 2008); Lundgren v. Mitchell, 440 F.3d 754, 765 (6th Cir. 2006);

  White v. Mitchell, 431 F.3d 517, 525 (6th Cir. 2005); Biros v. Bagley, 422 F.3d 379, 387 (6th Cir. 2005);

  Hinkle v. Randle, 271 F.3d 239 (6th Cir. 2001).

          Furthermore, the Sixth Circuit has repeatedly held Ohio’s contemporaneous objection rule

  — that parties must preserve errors for appeal by calling them to the attention of the trial court at

  a time when the error could have been avoided or corrected, set forth in State v. Glaros, 170 Ohio

  St. 471 (1960), paragraph one of the syllabus; see also State v. Mason, 82 Ohio St. 3d 144, 162

  (1998) — is an adequate and independent state ground of decision. Wogenstahl v. Mitchell, 668

  F.3d 307, 334 (6th Cir. 2012), citing Keith v. Mitchell, 455 F.3d 662, 673 (6th Cir. 2006); Goodwin

  v. Johnson, 632 F.3d 301, 315 (6th Cir. 2011); Smith v. Bradshaw, 591 F.3d 517, 522 (6th Cir.

  2010); Nields v. Bradshaw, 482 F.3d 442 (6th Cir. 2007); Biros v. Bagley, 422 F.3d 379, 387 (6th

  Cir. 2005); Mason v. Mitchell, 320 F.3d 604 (6th Cir. 2003), citing Hinkle v. Randle, 271 F.3d

  239, 244 (6th Cir. 2001); Scott v. Mitchell, 209 F.3d 854 (6th Cir. 2000), citing Engle v. Isaac, 456

  U.S. 107, 124-29 (1982). See also Seymour v. Walker, 224 F.3d 542, 557 (6th Cir. 2000); Goodwin

  v. Johnson, 632 F.3d 301, 315 (6th Cir. 2011); Smith v. Bradshaw, 591 F.3d 517, 522 (6th Cir.),

  cert. denied, 562 U.S. 876 (2010).

          Ground Three should be dismissed as procedurally defaulted for lack of a contemporaneous

  objection.




                                                     10
Case: 1:18-cv-00820-MWM-MRM Doc #: 22 Filed: 05/14/20 Page: 11 of 16 PAGEID #: 1883




  Ground Four: Violation of the Confrontation Clause



         In his Fourth Ground for Relief, Hamm asserts admission of Woods’ statement violated his

  rights under the Confrontation Clause.

         The Confrontation Clause bars “admission of testimonial statements of a witness who did

  not appear at trial unless he was unavailable to testify, and the defendant has a prior opportunity

  for cross-examination…” Crawford v. Washington, 541 U.S. 36, 53-54 (2004). However, not all

  out-of-court statements constitute testimony. Here the First District rejected Hamm’s claim that

  Woods’ statement was testimonial by classifying it under the hearsay exception for excited

  utterances.

                 {32}. The Sixth Amendment to the United States Constitution
                 provides, in pertinent part, that "In all criminal prosecutions, the
                 accused shall enjoy the right * * * to be confronted with the
                 witnesses against him." The Confrontation Clause bars the "
                 'admission of testimonial statements of a witness who did not appear
                 at trial unless he was unavailable to testify, and the defendant had a
                 prior opportunity for cross-examination.' " State v. Lewis, 1st Dist.
                 Hamilton Nos. C-050989 and C-060010, 2007-Ohio-1485, ,i 29,
                 quoting Crawford v. Washington, 541 U.S. 36, 53-54, 124 S.Ct.
                 1354, 158 L.Ed.2d 177 (2004). A "testimonial statement" is one that
                 is "made 'under circumstances which would lead an objective
                 witness reasonably to believe that the statement would be available
                 for use at a later trial.' " Lewis at 411 31, quoting State v. Stahl, 111
                 Ohio St.3d 186, 2006-Ohio-5482, 855 N.E.2d 834, paragraph one of
                 the syllabus, quoting Crawford at 52. At a minimum, the term
                 "testimonial" applies "to prior testimony at a preliminary hearing,
                 before a grand jury, or at a former trial; and to police interrogations/
                 Crawford at 68. The Crawford court noted these practices bore."the
                 closest kinship to the abuses at which the Confrontation Clause was
                 directed." Id.

                 {33} Here, Woods's "excited utterance" was not testimonial in
                 nature. It was not in response to police questioning, nor was it
                 offered during any type of formal proceeding or questioning. Rather,
                 by definition, it was volunteered under circumstances where there
                 was no time for the speaker to reflect and falsify his or her account

                                                    11
Case: 1:18-cv-00820-MWM-MRM Doc #: 22 Filed: 05/14/20 Page: 12 of 16 PAGEID #: 1884




                 of an event. Therefore, this was not the type of statement that
                 implicates the Confrontation Clause. See State v. Byrd, 160 Ohio
                 App.3d 538, 2005-Ohio-1902, 828 N.E.2d 133, ¶ 17 (2d Dist.),
                 citing State v. Williams, 2d Dist. Montgomery No. 20368, 2005-
                 Ohio-213, ¶20 (an excited utterance is generally nontestirnonial in
                 nature).

  State v. Hamm, supra.

         When a state court decides on the merits a federal constitutional claim later presented to a

  federal habeas court, the federal court must defer to the state court decision unless that decision is

  contrary to or an objectively unreasonable application of clearly established precedent of the

  United States Supreme Court. 28 U.S.C. § 2254(d)(1); Harrington v. Richter, 562 U.S. 86, 131 S.

  Ct. 770, 785 (2011); Brown v. Payton, 544 U.S. 133, 140 (2005); Bell v. Cone, 535 U.S. 685, 693-

  94 (2002); Williams (Terry) v. Taylor, 529 U.S. 362, 379 (2000).

         Here the First District applied the correct Supreme Court precedent, Crawford, supra. Its

  application was completely reasonable and within the parameters of other recognized hearsay

  exceptions which have been found to satisfy the Crawford test. It is therefore entitled to deference

  and the Fourth Ground for Relief should be dismissed as without merit. Furthermore, as noted

  with Ground Three, there was no contemporaneous objection and is also, therefore, procedurally

  defaulted.



  Grounds Five and Six: Ineffective Assistance of Trial Counsel



         In his Fifth and Sixth Grounds for Relief, Hamm argues he received ineffective assistance

  of trial counsel when his prior attorney, Mary Jill Donovan, simultaneously represented him and

  Christopher Hill, who gave the police information against him. Hamm raised this as his Fifth

  Assignment of Error on direct appeal and the First District rejected it because the conflict was not

                                                   12
Case: 1:18-cv-00820-MWM-MRM Doc #: 22 Filed: 05/14/20 Page: 13 of 16 PAGEID #: 1885




  proven from the record. It held:

                {35} In his fifth assignment of error, Hamm claims that he was
                denied the effective assistance of counsel. To prove ineffective
                assistance of counsel, a defendant has to demonstrate that counsel's
                performance was deficient and that the deficient performance was
                prejudicial. Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct.
                2052, 80 L.Ed.2d 674 (1984); State v. Bradley, 42 Ohio St.3d 136,
                141-142, 538 L.E.2d 373 (1989). Prejudice results when there is a
                reasonable probability that, but for counsel's unprofessional errors,
                the result of the proceeding would have been different. Strickland at
                694; Bradley at 142.

                {136} Hamm claims that he was denied the effective assistance of
                counsel because attorney M.J. Donovan, who had represented him
                prior to trial, had failed to immediately withdraw from representing
                both Hamm and Hill upon becoming aware that Hill wanted to
                provide the state with evidence against Hamm. Hamm also contends
                that Donovan was ineffective because she had assisted Hill in
                arranging a meeting with Detective Pitchford so that Hill could
                provide the state with evidence against Hamm.

                {137} Hamm's arguments are based in large part on unsworn
                representations of counsel made during a hearing on pretrial
                motions. To the extent that our record contains some evidence
                concerning Donovan's representation of Hamm, that evidence is
                inconclusive.

                {38} First, the record is inconclusive concerning Donovan's
                continuing representation of Hamm and Hill after she learned that
                Hill had wanted to provide evidence against Hamm. It appears that
                Donovan may have been representing both Hill and Hamm at the
                time that Hill had spoken to Pitchford. But the record does not
                conclusively indicate the exact date that Hill had spoken with
                Pitchford. Further, the record does not indicate whether Donovan
                immediately moved to withdraw from representing Hamm and Hill
                upon learning of her conflict, as Hamm contends that she should
                have. Instead, it reflects only that the trial court allowed her to
                withdraw on July 15, 2015, "for good cause shown." And our record
                does not reflect whether or when she moved to withdraw from
                representing Hill. Finally, Hamm does not expound on the reasons
                why Donovan was required to withdraw from representing Hill, and
                we do not address here whether Donovan was required to do so.

                {39} Second, we are unable to determine whether Donovan assisted
                Hill in providing information to Pitchford while she represented

                                                 13
Case: 1:18-cv-00820-MWM-MRM Doc #: 22 Filed: 05/14/20 Page: 14 of 16 PAGEID #: 1886




                 Hamm. Hill testified at trial that he had contacted Donovan and told
                 her that he had information about Hamm. Hill further stated that,
                 Donovan "stopped me from [sic] right there," and refused to speak
                 to him about the matter. Hill did not know whether Donovan had
                 contacted the prosecutor's office. And Detective Pitchford testified
                 that "an attorney" had contacted him about Hill.

                 {40} Overall, we do not have a reliable basis for determining what
                 Donovan did or said. In sum, Hamm's challenge depends for its
                 resolution upon evidence outside of the trial record. We therefore
                 must overrule this assignment of error.

  State v. Hamm, supra.

         Essentially the First District held that Hamm had failed to satisfy his burden of proving

  that there was a prejudicial conflict of interest. To the extent that Hamm had a claim which could

  have been proved by evidence outside the trial record, he has procedurally defaulted that clakim

  by never filing a petition for post-conviction relief under Ohio Revised Code § 2953.21, which is

  the vehicle in Ohio law form presenting claims of ineffective assistance of trial counsel which

  depend on evidence outside the trial record. Hamm points to nothing in the trial record which

  would make the First District’s determination of fact unreasonable and it applied the correct legal

  standard set out in Strickland and Bradley.

         Therefore Hamm’s Fifth and Sixth Grounds for Relief should be dismissed on the merits.



  Ground Seven: Actual Innocence



         In his Seventh Ground for Relief, Hamm claims he is actually innocent of the crimes

  charged in the indictment in Case B1505019.

         As Respondent argues, this claim is procedurally defaulted because it was never presented

  to any Ohio court. Moreover, the Supreme Court has never recognized a so-called freestanding


                                                  14
Case: 1:18-cv-00820-MWM-MRM Doc #: 22 Filed: 05/14/20 Page: 15 of 16 PAGEID #: 1887




  claim of actual innocence, in contrast to a claim of actual innocence which can be used to excuse

  a procedural default. A claim of actual innocence alone is insufficient to warrant habeas relief.

  Herrera v. Collins, 506 U.S. 390 (1993). “A claim of actual innocence is not itself a constitutional

  claim, but instead a gateway through which a habeas petitioner must pass to have his otherwise

  barred constitutional claim considered on the merits.” Hodgson v. Warren, 622 F.3d 591, 601 (6th

  Cir. 2010).

         Ground Seven should therefore be dismissed on the merits because it does not state a claim

  for relief under the United States Constitution and also as procedurally defaulted.



  Conclusion



         In accordance with gthe foregoing analysis, it is respectfully recommended that the Petition

  be dismissed with prejudice. Because reasonable jurists would not disagree with this conclusion,

  it is also recommended that Petitioner be denied a certificate of appealability and that the Court

  certify to the Sixth Circuit that any appeal would be objectively frivolous and should not be

  permitted to proceed in forma pauperis.



  May 14, 2020.

                                                              s/ Michael R. Merz
                                                             United States Magistrate Judge


                              NOTICE REGARDING OBJECTIONS



  Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
  proposed findings and recommendations within fourteen days after being served with this Report

                                                  15
Case: 1:18-cv-00820-MWM-MRM Doc #: 22 Filed: 05/14/20 Page: 16 of 16 PAGEID #: 1888




  and Recommendations. Because this document is being served by mail, three days are added under
  Fed.R.Civ.P. 6. Such objections shall specify the portions of the Report objected to and shall be
  accompanied by a memorandum of law in support of the objections. A party may respond to
  another party’s objections within fourteen days after being served with a copy thereof. Failure to
  make objections in accordance with this procedure may forfeit rights on appeal.




                                                 16
